UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A Amendment No. 1 (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from[] to[] Commission file number001-32904 BIG BEAR MINING CORP. (Name of small business issuer in its charter) Nevada 20-4350483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 S. Fairfax Ave., Los Angeles (Address of principal executive offices) (Zip Code) Issuer's telephone number(323) 377-2964 Securities registered pursuant to Section 12(b) of the Act: Title of each class None Name of each exchange on which registered N/A Securities registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
